In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-366V
                                     Filed: August 9, 2016
                                        UNPUBLISHED

****************************
SHELLEY NORRIS,                        *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
v.                                     *      Influenza;
                                       *      Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Alison Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On March 21, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury that was caused-
in-fact by her October 13, 2014 influenza vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 13, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
August 9, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $97,500.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $97,500.00 in the form of a check payable to
petitioner, Shelley Norris. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
SHELLEY NORRIS,                            )
                                           )
                  Petitioner,              )
                                           )  No. 16-366
 v.                                        )  Chief Special Master Dorsey
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on June 13, 2016.

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $97,500.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Respondent proffers that petitioner should not be awarded any past unreimbursable

expenses related to her vaccine injury. Petitioner agrees.

       C.      Lost Wages

        The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired her earning capacity. Therefore, respondent proffers that petitioner

should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

                                                 1
II.     Form of the Award

        The parties recommend that compensation provided to petitioner should be made through

a lump sum payment as described below and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

                 A lump sum payment of $97,500.00, which represents all elements of
                 compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-
                 15(a), in the form of a check payable to petitioner.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Acting Deputy Director
                                                     Tort Branch, Civil Division

                                                     LISA A. WATTS
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     s/ Alexis B. Babcock
                                                     ALEXIS B. BABCOCK
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
Dated: August 9, 2016                                Telephone: (202) 616-7678




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses and future pain and suffering.

                                                         2